UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7015


CHARLES E. PRICE, JR., a/k/a Dayton Harris, a/k/a Nocchio,

                Petitioner - Appellant,

          v.

WARDEN BOBBY SHEARIN; SECURITY CHIEF KEITH ARNOLD; CASE MGMT
ZAIS-ZEIS; Misses S. & M. FLANAGAN; DR. LAURA M. MOULDEN-
BOOTH; OFFICE OF THE ATTORNEY GENERAL,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-03822-WDQ)


Submitted:   November 21, 2014             Decided:   December 4, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Price, Jr., Appellant Pro Se.    Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles E. Price, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate     of   appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing     of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,   537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Price has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense      with       oral    argument     because     the    facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3